Citation Nr: 9917998	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD) currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which granted service 
connection and a 10 percent rating for PTSD; the veteran 
appealed for a higher rating.  In April 1997, the Board 
remanded the case to the RO for further procedural and 
evidentiary development, including clarification of the 
veteran's representative.  In May 1997, the veteran appointed 
the Disabled American Veterans as his representative before 
the VA.  The case was returned to the Board in May 1999.


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than mild social and industrial impairment, and occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, and symptoms 
controlled by continuous medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1969 to November 
1970, including service in Vietnam.

VA medical records dated from 1988 to 1989 reflect treatment, 
including hospitalization, for mixed substance dependence.

By a letter dated in October 1990, a VA psychologist 
indicated that the veteran had been attending weekly group 
therapy for Vietnam veterans since August 1990.  By a letter 
dated in December 1991, the psychologist indicated that the 
veteran attended such therapy from July 1990 to September 
1991.  A December 1991 summary of group treatment indicated 
that the veteran began a full-time job in September 1991, 
which conflicted with group therapy sessions, and he 
thereafter attended group therapy less frequently.

By a letter dated in July 1992, a private doctor, Dr. W. B. 
Head, Jr., indicated that he saw the veteran in neurological 
and psychiatric consultation in May 1992 and July 1992.  The 
veteran reported a long history of drug and alcohol use, with 
none since 1989, and said he received ongoing psychiatric 
treatment (once every three months) since 1989, and was 
currently taking Haldol.  He reported that he had several 
jobs of short duration after separation from service, with 
intervening periods of unemployment and incarceration.  He 
reported that he had been working full-time at the VA since 
1990.  He said he lived with his common-law wife and two of 
his three children, had a small number of friends, and did 
not see friends or relatives regularly, but socialized over 
the telephone.  He spent most of his free time resting at 
home and reading.  He complained of headaches, nervousness, 
depression, dizziness, difficulty talking and finding the 
right words to say, and other physical complaints.  He 
reported persistent thoughts of Vietnam, difficulty sleeping, 
and said he thought of suicide but never attempted it.  (He 
later denied suicidal ideation).  On mental status 
examination, the veteran was cooperative, alert and oriented, 
neatly dressed, had good personal hygiene, and spoke in a 
friendly manner.  There was no evidence of memory impairment, 
and his concentration and ability to comprehend questions and 
instructions and to perform calculations were within normal 
limits.  The doctor indicated that he presented as a man who 
could not seem to rid himself of intrusive thoughts of his 
Vietnam experiences, and said he was anxious when recounting 
specific details of such experiences.  His affect was 
appropriate, and his emotional tone and mood were anxious.  
There was no evidence of suicidal or homicidal ideation, 
mania, pressured speech, excessively depressive ideation, 
delusions, hallucinations, concreteness of thinking, or 
looseness of associations.  Dr. Head concluded that the 
veteran had continued anxiety from his Vietnam experience.  
The Axis I diagnoses were PTSD, moderate in severity, 
manifested by recurrent intrusive thoughts of his time in 
Vietnam, alcohol dependence, by history, now in remission, 
and substance abuse, by history, now in remission.  The Axis 
II diagnosis was antisocial personality traits manifested by 
his involvement with drugs and history of arrests and 
incarceration.

By a letter dated in September 1992, a private doctor, Dr. R. 
L. Goldstein, indicated that he conducted a psychiatric 
examination of the veteran in July 1992.  He noted that the 
veteran reported an impaired adjustment after separation from 
service, with a succession of jobs, drug and alcohol abuse, 
and said his current job was very sheltered.  The veteran 
reported that he was somewhat socially isolated, and spent 
most of his free time at home and enjoyed reading and 
watching television.  He said he had a common-law wife and 
three children.  He reported episodic VA treatment for a 
psychiatric disorder, and complained of nightmares, 
flashbacks, combat-related ruminations, a weight loss of 10 
pounds, sleep impairment, passive suicidal thoughts, auditory 
hallucinations, paranoid delusional thoughts, poor 
concentration, impaired memory, violent outbursts in response 
to flashbacks, and an exaggerated startle reaction.  Dr. 
Goldstein diagnosed chronic PTSD with psychotic features, and 
said the veteran's functioning had deteriorated in all areas, 
he was unlikely to be able to hold down a job outside a 
sheltered environment, and required ongoing psychiatric 
treatment.

By a letter dated in October 1992, a private attorney, C. E. 
Binder, asserted that service connection should be 
established for PTSD, and that a 70 percent rating should be 
assigned.

At a March 1993 VA psychiatric examination, the veteran 
reported a history of alcohol and drug abuse, and said he was 
in prison six times.  He reported outpatient treatment for 
PTSD for two years.  He said he had worked for the VA since 
1990, and had never married, although he lived with a woman 
for the past 20 years and had three children with her.  He 
said he liked sports, and went to church and the movies.  On 
examination, he was informally dressed, spoke in a quiet and 
modulated voice, giving concise and relevant responses.  His 
mood was within normal limits and not inappropriate, there 
was no evidence of specific anxiety syndrome, suicidal 
ideation, or psychotic thought content.  He was oriented, 
alert, and cooperative.  His memory, intelligence, general 
information and calculation were satisfactory.  His proverb 
interpretation, differentiation of similar things, and 
judgment were satisfactory.  The Axis I diagnoses were PTSD, 
and chronic drug and alcohol abuse, in remission.  The Global 
Assessment of Functioning (GAF) was 75, with only a mild 
interference with functioning.

In a November 1993 decision, the RO established service 
connection for PTSD, with a 10 percent rating.  The veteran 
appealed for a higher rating, and the instant appeal ensued.

VA outpatient treatment records dated in 1994 reflect regular 
treatment for PTSD and a weight problem.

At an October 1994 VA psychiatric examination, the veteran 
reported that he received VA outpatient treatment once every 
other week and was taking Haldol.  He said he had not used 
drugs or alcohol since 1989.  He complained of insomnia, an 
inability to work, paranoid ideas, preoccupation with 
Vietnam, and avoidance of people and others.  On examination, 
the veteran was informally dressed, spoke in a clear voice, 
and gave relevant and concise responses.  His mood was within 
normal limits, and there was no evidence of a specific 
anxiety syndrome, suicidal ideation, or a psychotic thought 
content.  He was oriented, alert, and cooperative.  His 
memory, intelligence, general information and calculation 
were satisfactory.  Proverb interpretation, differentiation 
of similar things, and judgment were satisfactory.  The Axis 
I diagnoses were chronic drug and alcohol abuse, in 
remission, and PTSD.  The GAF was 75.

By a letter dated in July 1995, the veteran said he was 
haunted by the memories and pain of combat, and he sometimes 
felt like removing himself from everyone and wanted to be 
left alone.  He said he was working and sometimes had to miss 
work to compose himself.

VA outpatient treatment records dated from 1995 to 1996 
reflect ongoing treatment, including medication and therapy, 
for PTSD.  Such records show that the veteran got married and 
that he and his wife had two more children.  Treatment notes 
dated in May 1996 and April 1997 indicate that the veteran 
was working at two jobs to meet his financial obligations.  
An April 1997 psychiatric treatment note indicates that the 
veteran had intermittent PTSD symptoms and was generally 
managing a stable, productive, and responsible life.

By a letter dated in May 1997, a VA psychologist indicated 
that he treated the veteran for PTSD symptoms since August 
1990, in group therapy until September 1992, and in 
individual therapy on a bi-weekly basis since 1995.  He noted 
that the veteran was employed at a VA hospital, and that 
although it was difficult for the veteran to re-adapt to the 
structure of a job, the job provided him with a sense of a 
protective and supportive environment.  He said the veteran 
had a support network of supervisors, fellow veterans and 
staff, and that without this factor, the veteran would not 
have been able to maintain his employment.

By a letter dated in May 1997, a VA psychiatrist indicated 
that he had been treating the veteran on an outpatient basis 
for PTSD and associated depression for several years.  He 
stated that it was difficult to get the veteran to 
participate in socially based activities, including work, 
because of his need to isolate from others.  He noted that 
the veteran's job at a VA hospital provided him with a 
protective environment, and opined that it was questionable 
whether he could maintain competitive employment without such 
a support system.

At a July 1997 VA psychiatric examination, the veteran 
reported that he lived with his wife and four children, had 
full-time employment at a VA hospital as a records clerk, 
where he worked since 1992, and was taking classes.  He said 
that he married his wife three years ago, after a 
relationship of over 20 years.  He reported a history of drug 
and alcohol use, with none since 1989, and said he was 
incarcerated several times.  The examiner noted that although 
it was clear that the veteran had made considerable progress 
in his personal and work life since he stopped using drugs 
and alcohol, he still complained of PTSD symptoms and showed 
signs of residual impairment in functioning.  The veteran 
complained of nightmares, flashbacks, ruminations about 
Vietnam, avoidance of situations that reminded him of 
Vietnam, hopeless feelings about the future, interpersonal 
withdrawal, sleep difficulties, angry outbursts, extreme 
guardedness, and a heightened startle response.  He said 
these symptoms had improved somewhat since 1989 when he began 
treatment at a VA hospital and stopped using drugs and 
alcohol.  He reported ongoing outpatient treatment for PTSD 
since that time, and said he was currently taking Prozac for 
depression and anxiety.  He said his symptoms were only 
partially controlled, he had nightmares about Vietnam once or 
twice per week to two weeks.  He said such nightmares were 
more frequent around holidays such as the 4th of July.  He 
reported difficulty falling asleep.  He said he preferred to 
keep to himself and avoid crowds, often felt guarded, was 
easily angered, and sometimes had to remove himself from 
situations where he feared harming others.  He stated that he 
became unduly startled by loud noises, and felt he was less 
productive than he should be.

On examination, the veteran was neatly dressed, clean-shaven, 
and behaved appropriately.  He was alert and oriented times 
three, his speech demonstrated a normal rate and volume, and 
he had a normal range of affect although he appeared somewhat 
depressed and became teary-eyed when discussing Vietnam 
experiences.  There was no evidence of psychotic thinking or 
suicidal or homicidal ideation.  His memory appeared intact.  
The Axis I diagnoses were drug and alcohol dependence in 
remission, and PTSD.  The current GAF was 65.

By letters dated in March 1998, the veteran's coworkers 
collectively noted that his job, as a file clerk, did not 
involve direct patient contact, he did not socialize with his 
coworkers, and was a good employee but was sometimes 
forgetful.  One of the coworkers opined that the veteran 
sometimes appeared to be having a panic or stress attack, and 
said he came to this conclusion because the veteran sometimes 
asked to leave the file room and to see one of the hospital 
psychologists.  The lead file clerk noted that the veteran 
was an excellent employee, but at times became depressed, 
preoccupied, withdrawn, extremely tired, defensive, easily 
irritated, and had difficulty concentrating, and said he 
often called in sick or took time off from work.

By letters dated in March 1998, the veteran stated that he 
currently had only one job, and was employed at the VA.  He 
said his condition was steadily deteriorating, and said he 
sometimes felt isolated from people and groups because he did 
not feel motivated enough to be in anyone else's company.  He 
complained of nightmares, cold sweats, recurrent thoughts of 
Vietnam, and difficulty in maintaining social relationships.  
He said his current work environment helped him to continue 
working.

By a letter dated in March 1998, a VA psychologist forwarded 
a duplicate copy of his May 1997 letter, and said he 
continued to treat the veteran for PTSD on a bi-weekly basis.  
He said the veteran's symptoms remained consistent, and he 
continued to work at a VA hospital.  He said the veteran's 
symptoms were considerably mitigated by his work environment.

By a letter dated in March 1998, the veteran's wife said he 
had nightmares, sleeplessness, cold sweats, recurrent 
thoughts of Vietnam, difficulty dealing with large crowds, 
and startle response.  She said that their family's social 
life was limited as a result of these symptoms, and that the 
veteran sometimes isolated himself from the family.  She said 
the veteran was only able to maintain stable employment 
because he obtained professional help at his workplace.

By a letter dated in March 1998, a VA psychiatrist referred 
to his earlier letter dated in May 1997, and said he 
continued to treat the veteran for PTSD, including 
medication:  Prozac for chronic non-psychotic depression, 
Haldol to modify cognitive difficulties including difficulty 
concentration, and Trazodone, for persistent insomnia.  He 
said the veteran was stable and generally functional, but 
limited by PTSD symptoms.  He said the veteran occasionally 
missed work or was late in finishing assignments due to PTSD 
symptoms, and that his job provided a supportive environment 
for him.

By a letter dated in December 1998, a VA psychologist said he 
continued to treat the veteran for PTSD in individual therapy 
on a bi-weekly basis, and his symptoms remained consistent.  
He said the veteran continued to work at a VA hospital, and 
his problems were considerably mitigated by his work 
environment.  He said the veteran's GAF had remained stable, 
holding in the low 50s, and was currently 53, based on his 
moderate symptoms.  A December 1998 psychiatry note shows 
that the doctor had been treating the veteran for seven years 
for PTSD, and that he prescribed medication which the veteran 
required to function competently.


II.  Analysis

The veteran's claim for a higher rating for his service-
connected PTSD is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  The 
old criteria provide that a 10 percent rating is assigned 
when there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is assigned when there is "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" (for a 30 percent 
rating under 38 C.F.R. § 4.132) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new criteria provide that a 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the prior or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

The evidence shows the veteran reports several PTSD symptoms, 
including nightmares once or twice per week to two weeks, 
flashbacks, ruminations about Vietnam, avoidance of 
situations that reminded him of Vietnam, hopeless feelings 
about the future, interpersonal withdrawal, sleep 
difficulties, angry outbursts, extreme guardedness, impaired 
concentration, and a heightened startle response, and that he 
is currently handling them well.  The evidence shows he had a 
sporadic employment history after service, but for years now 
has held a steady full-time job as a records clerk in a VA 
hospital (and even worked at a second job during some of that 
period).  He had a long history of drug and alcohol abuse but 
has abstained from such since 1989.  The evidence shows he 
previously participated in regular PTSD group therapy 
sessions, and currently receives individual therapy twice per 
month, and his symptoms are treated by continuous medication.  
He has never been hospitalized for PTSD.  Statements by the 
veteran, his doctors, and his coworkers show that his work 
environment is supportive for him and helps him to continue 
to work.  The veteran lives with his wife (whom he recently 
married after a long-term relationship) and four children.

The October 1994 VA psychiatric examination shows that the 
veteran's mood was within normal limits, and there was no 
evidence of a specific anxiety syndrome, suicidal ideation, 
or a psychotic thought content.  He was oriented, alert, and 
cooperative.  His memory, intelligence, general information 
and calculation were satisfactory.  Proverb interpretation, 
differentiation of similar things and judgment were 
satisfactory.  The Axis I diagnoses were chronic drug and 
alcohol abuse, in remission, and PTSD.  The GAF was 75.

An April 1997 psychiatric treatment note indicates that the 
veteran had intermittent PTSD symptoms and was generally 
managing a stable, productive, and responsible life.  The 
July 1997 VA psychiatric examination shows the veteran was 
alert and oriented times three, his speech demonstrated a 
normal rate and volume, and he had a normal range of affect 
although he appeared somewhat depressed and became teary-eyed 
when discussing Vietnam experiences.  There was no evidence 
of psychotic thinking or suicidal or homicidal ideation.  His 
memory appeared intact.  The Axis I diagnoses were drug and 
alcohol dependence in remission, and PTSD.  The current GAF 
was 65.  Letters dated in 1998 from the VA doctors currently 
treating the veteran for PTSD show that he continues to 
receive outpatient therapy and medication, and that such 
medication is required for him to function competently.  In 
one such letter dated in March 1998, a VA psychiatrist stated 
that the veteran was stable and generally functional, but 
limited by PTSD symptoms.  In December 1998, a VA 
psychologist said the veteran's symptoms remained consistent, 
and his GAF had remained stable, holding in the low 50s, and 
was currently 53, based on his moderate symptoms.  The Board 
notes that an examiner's classification of the level of 
impairment is not controlling for rating purposes.  38 C.F.R. 
§ 4.130 (effective prior to November 7, 1996); 38 C.F.R. § 
4.126 (1998).

Under the "old" criteria, the weight of the evidence shows 
no more than mild (10 percent) social and industrial 
impairment from PTSD symptoms.  Statements by the veteran, 
his coworkers, and his spouse describe psychiatric symptoms 
which interfere with his work and social functioning, but the 
veteran has a stable relationship with his spouse and 
children, and he has held steady full-time employment for 
several years.  No more than mild social and industrial 
impairment is evident.  Moreover, social impairment is only 
significant to the rating process to the extent that it 
affects industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  He does not suffer 
from the definite industrial and social impairment required 
for a 30 percent rating under the old criteria of Code 9411.

The veteran also does not meet the requirements for a 30 
percent rating under the "new" criteria.  While the veteran 
has had to adjust to his PTSD symptoms, the evidence shows he 
has accomplished this well through individual therapy and 
medication.  The veteran's social impairment has been 
considered, but the focus of the rating process is on 
industrial impairment from the disability.  38 C.F.R. § 4.126 
(effective November 7, 1996).  The evidence does not show 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks. Instead, 
the evidence shows he has successfully maintained his job as 
a records clerk for several years, and has been described as 
an excellent employee.  While the medical evidence shows the 
veteran has depression and sleep impairment, it does not show 
that he has panic attacks, anxiety, suspiciousness, or memory 
loss.  Rather, his symptoms are mild and decrease his work 
efficiency and ability to perform his job only during periods 
of significant stress.  The condition is mild and no more 
than 10 percent disabling.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD does 
not warrant a rating greater than 10 percent under either 
version of the rating criteria.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for a rating higher 
than 10 percent for PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for PTSD is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

